COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-256-CV
 
INTERNATIONAL
UNDERWRITERS                                          APPELLANT
GENERAL
AGENCY, INC.                                                                      
                                                   V.
 
GE
REINSURANCE CORPORATION                                            APPELLEE
                                                                                                        
                                               ----------
                  FROM
THE 141ST COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Restricted Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED:  January 4, 2007  




[1]See Tex. R. App. P. 47.4.